NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 18-2739
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                                   DEAN BAPTISTE,
                                              Appellant
                                    _____________

                           On Appeal from the District Court
                                  of the Virgin Islands
                         District Court No. 3-17-cr-00012-003
                       District Judge: The Hon. Curtis V. Gomez

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  December 9, 2019
                                   _____________

        Before: SMITH, Chief Judge, McKEE, and SHWARTZ, Circuit Judges

                              (Filed: December 11, 2019)

                               _____________________

                                      OPINION*
                               _____________________


SMITH, Chief Judge.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Dean Baptiste pleaded guilty to one count of smuggling an alien into the United

States in violation of 8 U.S.C. § 1324. The written plea agreement contained a broad

appellate waiver. The District Court’s colloquy satisfied the requirements of Federal Rule

of Criminal Procedure 11(b) and Boykin v. Alabama, 395 U.S. 238, 243-44 (1969). During

the plea colloquy, the District Court noted that the plea agreement contained an appellate

waiver. In response to the District Court’s inquiry, Baptiste affirmed that he understood

that he was giving up his right to appeal any sentence below the statutory maximum. After

the prosecution set forth the factual basis of the charge, Baptiste acknowledged the proffer

and pleaded guilty.

       After the District Court imposed a sentence of eighteen months of imprisonment,

which was within the guidelines range and well below the statutory maximum, Baptiste

filed this timely appeal.1 His counsel filed, pursuant to Anders v. California, a brief

asserting that there are no nonfrivolous issues to raise on Baptiste’s behalf.2 In addition,

counsel seeks leave to withdraw.3

       In Anders, the Supreme Court stated that the “constitutional requirement of



1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231 and 48 U.S.C. § 1612(a).
We exercise appellate jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
2
  See Anders v. California, 386 U.S. 738 (1967). We exercise plenary review to determine
whether the record presents any nonfrivolous issues. Simon v. Gov’t of V.I., 679 F.3d 109,
114 (3d Cir. 2012).
3
  Defense counsel served the motion to withdraw and the Anders brief on Baptiste. The
Clerk notified Baptiste that he could file his own pro se merits brief under Third Circuit
L.A.R. 109.2(a). Baptiste has not done so.
                                             2
substantial equality and fair process” means that appellate counsel must “support his

client’s appeal to the best of his ability.” 386 U.S. 738, 744 (1967). If counsel finds an

appeal wholly frivolous, he must apprise the court, submit a brief setting out any matter

that “might arguably support the appeal,” and request permission to withdraw as counsel.

Id. As we explained in United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001), the Anders

brief must demonstrate that counsel “thoroughly examined the record in search of

appealable issues,” and “explain why the issues are frivolous.”

       Although counsel’s Anders brief could be more comprehensive, we are satisfied that

counsel thoroughly examined the record for issues of arguable merit and fulfilled Anders’

requirements. See United States v. Broce, 488 U.S. 563, 569 (1989) (instructing that a

guilty plea limits the issues a defendant is entitled to challenge on appeal to the District

Court’s jurisdiction, the validity of the guilty plea, and the legality of the sentence). Here,

counsel correctly observed that Baptiste knowingly and voluntarily pleaded guilty and

waived his right to file an appeal. Counsel also considered the legality of Baptiste’s

sentence, noting the absence of any issues based on the computation of the guidelines

range, the District Court’s consideration of the sentencing factors set forth in 18 U.S.C.

§ 3553(a), and the imposition of the eighteen-month sentence within the guidelines range.

Finally, counsel correctly concluded that even if there were a nonfrivolous basis to assert

an ineffective assistance of trial counsel claim, it is not a claim generally addressed on

direct appeal. Gov’t of V.I. v. Vanterpool, 767 F.3d 157, 163 (3d Cir. 2014).

                                              3
       After reviewing the record, we agree with counsel’s assessment that there are no

nonfrivolous issues for appeal. Accordingly, we will grant counsel’s motion to withdraw

and affirm the District Court’s judgment. We certify that the issues presented in the appeal

lack legal merit and thus do not require the filing of a petition for writ of certiorari with the

Supreme Court. Third Circuit L.A.R. 109.2(b).




                                               4